Citation Nr: 1223437	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-32 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to March 1966.  The Veteran died in August 2007.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted entitlement to basic eligibility to Dependents' Educational Assistance from August 20, 2007, and denied entitlement to service connection for the cause of the Veteran's death.  The Appellant submitted a notice of disagreement with this determination in November 2008, and timely perfected her appeal in August 2009.

In July 2011, the Appellant testified before the undersigned Acting Veterans Law Judge, via video conference between the Providence, Rhode Island, RO and the Board's central office in Washington, DC.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

In April 2012 the Board referred the Appellant's claim for an expert medical opinion by an oncologist from the Veteran's Health Administration (VHA) under the provisions of 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901(a) (2011).  The requested opinion was provided in June 2012.  Normally, the Board is required to provide notice of the VHA opinion to the Appellant and afford her time to submit a response to the opinion if desired.  As the Board is granting the claim for service connection for the cause of the Veteran's death in full, there is no need to provide notice of the opinion and the Appellant is not prejudiced in proceeding with the adjudication of the claim.


FINDINGS OF FACT

1.  The Veteran died in August 2007.  The cause of death listed on his death certificate was cholangiocarcinoma.

2.  The preponderance of the evidence indicates the Veteran became infected with Opisthorchis Viverrini (OV) during his tour in the Republic of Vietnam, which ultimately led to the cholangiocarcinoma that caused the Veteran's death.

CONCLUSION OF LAW

Resolving doubt in favor of the Appellant, a disease incurred in service contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In light of the favorable decision herein as to the sole issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Appellant.


II.  The Merits of the Claim

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability on a direct basis, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Appellant claims entitlement to service connection for the cause of the Veteran's death.

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

In cases of service connection for the cause of the death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  See 38 C.F.R. § 3.312(a) (2011).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2011).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c) (2011).

The regulations provide that service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributing cause of death from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of the disease primarily causing death.  See 38 C.F.R. § 3.312(c)(3) (2011).  Moreover, there are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  A service-connected disability is not generally held to have accelerated death unless such disability affects a vital organ and was itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2011).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

In determining whether a veteran's service-connected disabilities contributed to the cause of his death, the Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the cause of death listed on the Veteran's death certificate was cholangiocarcinoma.  The Veteran's death certificate shows that an autopsy was not performed.

At the time of the Veteran's death, service connection had been established for: posttraumatic stress disorder, considered 70 percent disabling; the residuals of a gunshot wound to Muscle Group III, considered 30 percent disabling; diabetes mellitus, Type II, considered 20 percent disabling; the residuals of a shell fragment wound to the right arm, considered 10 percent disabling; peripheral neuropathy of the right foot, considered 10 percent disabling; peripheral neuropathy of the right hand, considered 10 percent disabling; peripheral neuropathy of the left foot, considered 10 percent disabling; peripheral neuropathy of the left hand, considered 10 percent disabling; and a gunshot wound scar of the chest, considered noncompensable.  The combined evaluation was 90 percent.  The Veteran was also granted entitlement to individual unemployability, effective from September 25, 2001.

The Appellant contends that during his time in Vietnam, the Veteran was exposed to OV, a fluke that is found in the water supply and in infected fish, predominantly in Southeast Asia.  Though dormant for many years, OV ultimately developed into the cholangiocarcinoma that caused the Veteran's death.

The Veteran served in the United States Army from June 1964 to March 1966, with verified service in Vietnam.  The Veteran was also the recipient of the Purple Heart medal for his combat service.  The Veteran's service treatment records are completely negative for any complaints of or treatment for OV, nor did the Veteran complain or receive treatment for contaminated water or contaminated food during his tour of duty in Vietnam.

The first relevant evidence in the Veteran's medical records reveals that in March 2007, his liver function tests (LFT) were abnormal with bilirubin levels suggestive of obstructive process not affecting bile flow.  See VA Treatment Record, March 21, 2007.  As a result of his abnormal LFT, the Veteran underwent an abdominal ultrasound in July 2007.  The impression was an abnormal heterogeneous and nodular liver with an irregular hyperechoic mass in the region of the porta hepatis with intraluminal filling defect at the portal vein.  Further evaluation was recommended to exclude malignancy.  See Private Treatment Record, L.M.C., July 18, 2007.  Several days later, on July 21, 2007, the Veteran was admitted to L.M.C. with complaints of jaundice, weakness, and decreased oral intake for the prior several days.  Review of the aforementioned abdominal ultrasound and computed tomography (CT) scans of the abdomen and pelvis revealed liver lesions compatible with metastatic disease, but no primary tumor was seen.  See Private Treatment Record, L.M.C., July 21, 2007 through July 24, 2007.

The Veteran was thereafter admitted to regular medical care.  A CT-guided biopsy was scheduled and completed by Dr. R. from interventional radiology on July 23, 2007.  Id.  The results of this biopsy were not associated with the Veteran's claims file.  On July 31, 2007, the Veteran underwent an endoscopic retrograde cholangiopancreatography (ERCP).  The impression was (1) the left intrahepatic branches were markedly dilated, with a mass causing an obstruction; (2) the right intrahepatic branches did not opacify likely due to mass causing an obstruction, and (3) successful sphincterotomy with biliary stent placement.  See Private Treatment Record, R.I.H., July 31, 2007.

On August 3, 2007, the Veteran underwent CT scans of the abdomen and pelvis.  The impression was multifocal metastatic liver disease, consistent with hepatocellular carcinoma being most likely and cholangiocarcinoma being less likely.  No pancreatic mass was found, though a portal vein clot was noted.  See Private Treatment Record, R.I.H., August 3, 2007.  On August 8, 2007, the Veteran underwent a second ERCP.  The previously placed stent was removed.  The bile duct was then deeply cannulated and contrast injected.  The right and left hepatic ducts appeared strictured.  Metallic stents were placed in the right and left intrahepatic ducts.  Post stent placement, contrast was injected in the hepatic ducts, which flowed easily into the common bile duct.  The impression was strictures in the right and left intrahepatic ducts due to metastatic pancreatic cancer.  See Private Treatment Record, R.I.H., August 8, 2007.

On August 11, 2007, the Veteran was admitted to the L.M.C. with worsening weakness, worsening bilirubin of up to 34, with an alkaline phosphatase of 540, AST of 88, and ALT of 41.  He was also found to have an elevated while count of 25,000 and was admitted for further evaluation.  He was started on IV Levaquin.  See Private Treatment Record, L.M.C., August 11, 2007.  On August 14, 2007, the Veteran underwent a third ERCP.  See Private Treatment Record, B.A.W.H., August 14, 2007.  Shortly thereafter, the Veteran was admitted to hospice care, until his death later in August 2007.

In support of her claim that the Veteran's death was caused by the OV he contracted in Vietnam, the Appellant submitted a statement from M.Q., M.D., dated in February 2008.  Dr. M.Q. stated that the Veteran had been diagnosed with cholangiocarcinoma and had been exposed to Agent Orange during his time in Vietnam.  It was also noted that the Veteran was exposed to different parasites in Vietnam, including OV.  Dr. M.Q. stated that the Veteran had not had any symptoms or treatment for this disease in the past.  See Private Treatment Record, M.Q., M.D., February 14, 2008.  The Appellant also submitted numerous internet and treatise articles in support of her claim.

In an attempt to clarify the statement of Dr. M.Q., the Board obtained a VHA opinion in June 2012.  The VHA examiner stated that in Vietnam, there is more than 70 percent prevalence of infection with OV, a fluke that is found in the water supply and in infected fish.  It was noted that people become infected early in life and the fluke localizes and multiplies in the biliary tract, causing chronic inflammation and fibrosis.  Some patients were noted to be quite symptomatic but others may lack any symptoms.  The VHA examiner stated that after about 30 to 40 years, some patients develop cholangiocarcinoma, a very aggressive tumor, which usually kills the patient within a few months.  It was also noted that cholangiocarcinoma is the most frequently diagnosed tumor in Southeast Asia.  OC was declared to be a human carcinogen by the International Agency for Research on Cancer in 1994.  (Spria et al. Acta Tropica 120S (2011) S158-S168).  See VHA Medical Opinion, June 18, 2012.

With respect to the Veteran, it was noted that there was no direct evidence on record of the Veteran's infection with OV, like stool testing for the presence of parasite eggs, serologic tests or autopsy findings showing typical bile ducts inflammatory change.  "Instead, we have to rely on probability of infection.  The lack of testing could be explained probably by the small number of infected military [personnel] but this does not exclude [the] possibility of infection in certain cases."  Based on the Veteran's combat experience, the VHA examiner opined that since he was wounded in the jungle, he probably went through difficult situations in which he had many opportunities to be infected with OV.  Washing his hands with, or occasional drinking of contaminated water would have been enough to get the parasite into his digestive tract.  Although the Veteran did not have any signs of infection, the VHA examiner stated that some infected people could be completely asymptomatic.  Id.

Thirty years later, the Veteran was diagnosed with cholangiocarcinoma and died one month later.  The VHA examiner stated that this type of tumor is very rare in the United States, where it is usually associated with long-standing ascending cholangitis, cholelithiasis, or chronic cholecystitis.  There was no record of such risk factors associated with the Veteran.  It was opined that the only risk factor for cholangiocarcinoma would be an occult infection of OV.  Ultimately, the VHA examiner concluded that the Veteran's cholangiocarcinoma was due to an occult infection with the fluke OV he acquired during his tour of duty in Vietnam.  Id.

The Board finds the June 2012 VHA opinion to be credible and probative.  The oncologist's opinion was based on review of the claims file and medical records, including the medical opinion of record.  While some of the statements made therein were somewhat speculative in nature, the Board finds that the opinion, in context, clearly concluded that it was at least as likely as not that the Veteran contracted OV during his tour of duty in Vietnam, which ultimately led to his death by cholangiocarcinoma.  The oncologist provided a rationale that was thorough and consistent with the evidence of record.



Based on the evidence and analysis above, that resolving reasonable doubt in favor of the Appellant, the Board concludes service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309 (c), 3.312 (2011).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


